           Case 8:19-cv-02710-PX-PAH-ELH Document 125 Filed 09/30/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND


   CHAMBERS OF
    Paula Xinis                                                                                  6500 Cherrywood Lane
UNITED STATES DISTRICT JUDGE                                                                        Greenbelt, MD 20770
                                                                                                          (301) 344-0653


                                                    October 1, 2020

                                                 LETTER ORDER

              Re:     19-cv-02710-PX-PAH-ELH, La Union Del Pueblo Entero, et al. v. Trump, et al.


              On September 24, 2020 the United States District Court for the Northern District of
      California enjoined the Replan’s September 30, 2020 deadline for data collection and the
      December 31, 2020 statutory deadline for the U.S. Census Bureau’s report to the President.
      Nat’l Urban League v. Ross, No. 20-CV-05799-LHK, 2020 WL 5739144 (N.D. Cal. Sept. 24,
      2020). The District Court’s Order staying such deadlines is currently in effect, although the
      Government has appealed and sought separately to stay the Order. Secretary of Commerce
      Wilbur Ross subsequently announced that the Bureau will operate under a new “target date” of
      October 5, 2020 to conclude self-response and field data collection operations. 2020 Census
      Updates, U.S. Census Bureau (Sept. 25, 2020), https://2020census.gov/en/news-events/press-
      releases/2020-census-update.html.

              In pleadings before this Court, Defendants argued vigorously that if the data collection
      period extended past September 30, the Bureau could not possibly deliver the apportionment
      counts by the statutory deadline, December 31, 2020. In fact, Assistant Director Fontenot, the
      architect of the Replan, attested by sworn declaration that:

              [W]e wish to be crystal clear that if the Court were to extend the data collection
              period past September 30, 2020, the Census Bureau would be unable to meet its
              statutory deadlines to produce apportionment counts prior to December 31, 2020
              and redistricting data prior to April 1, 2021. The post processing deadlines for the
              Replan Schedule are tight, and extending the data collection deadline would, of
              necessity, cause the Census Bureau to fail to be able to process the response
              data in time to meet its statutory obligations. We have already compressed the
              post processing schedule from 5 months to only 3 months. We previously planned
              and tested our post processing systems assuming that we would follow a traditional,
              sequential processing sequence, and the 3-month schedule necessary for the Replan
              Schedule has already increased risk. We simply cannot shorten post processing
              beyond the already shortened 3-month period.
    Northern Division • 4228 U.S. Courthouse • 101 W. Lombard Street • Baltimore, Maryland 21201• 410-962-2600
    Southern Division • 200 U.S. Courthouse • 6500 Cherrywood Lane • Greenbelt, Maryland 20770 • 301-344-0660

                               Visit the U.S. District Court’s Website at www.mdd.uscourts.gov
    Case 8:19-cv-02710-PX-PAH-ELH Document 125 Filed 09/30/20 Page 2 of 2




ECF No. 117-1 ¶ 107 (emphasis added).

        Yet now, the Secretary has truncated the post-processing phase further, raising questions
as to whether the Bureau can, or intends to, meet the December 31 statutory deadline. It also is
unclear whether the Bureau can continue to follow the “Replan,” the constitutionality of which is
at the center of this dispute.

        In light of these developments, the Court directs Defendants to address, by letter pleading
not to exceed five pages exclusive of exhibits: (1) the effect of the California District Court’s
September 24 Order on this case; (2) the effect of the new October 5 deadline for completing the
self-response and field-data collection phase on the Bureau’s ability to follow the “Replan” and
to produce an accurate final enumeration by December 31; and (3) if the Bureau still intends to
meet the December 31 statutory deadline, how it plans to accomplish an accurate final
enumeration given that the post-data processing phase has been shortened further.

       Defendants’ pleading is due by 5:00 p.m. on October 2, 2020. Plaintiffs may submit a
responsive letter pleading of no more than five pages exclusive of exhibits by 5:00 p.m. on
October 3, 2020.

       Despite the informal nature of this correspondence, it constitutes an ORDER of the Court
and shall be docketed as such.


                      Sincerely,

                                        /S/
                             _____________________
                                    Pamela A. Harris
                               United States Circuit Judge

                                           /S/
                             _________________________
                                  Ellen L. Hollander
                              United States District Judge

                                           /S/
                             _________________________
                                      Paula Xinis
                              United States District Judge




                                                 2
